         Case 1:21-cv-01032-PAE Document 19 Filed 04/12/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


SIETEL SINGH GILL, individually and on behalf                Case No. 1:21 Civ. 01032
of other similarly situated individuals,

                              Plaintiffs,

               - against -

NATIONAL FOOTBALL LEAGUE and NFL
ENTERPRISES LLC,

                             Defendants.


               PLEASE TAKE NOTICE that Adam Pollock hereby appears in the above-

captioned action on behalf of Plaintiffs and demands that all papers in this action be served upon

the undersigned at the address stated below.

 Date:   April 12, 2021
         New York, NY                          POLLOCK COHEN LLP

                                               /s/ Adam Pollock

                                               Adam Pollock
                                               60 Broad St., 24th Fl.
                                               New York, NY 10004
                                               Tel.: (646) 290-7251
                                               Email: Adam@PollockCohen.com

                                               Counsel for Plaintiffs
